Citation Nr: 0937266	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  07-19 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for an acquired 
psychiatric disability, to include as secondary to sleep 
apnea.

3.  Entitlement to service connection for hypertension, to 
include as secondary to sleep apnea and/or a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1990 to May 
1991, from October 2002 to November 2002, from March 2003 to 
September 2003, and from April 2005 to May 2005; and had 
periods of active duty for training (ACDUTRA) and inactive 
duty for training (INACDUTRA) in the Tennessee Air National 
Guard, including a period of ACDUTRA from December 1971 to 
April 1972.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a November 2006 rating 
decision that, in pertinent part, denied service connection 
for obstructive sleep apnea, for anxiety and/or depression, 
and for hypertension.  The Veteran timely appealed.

In October 2008, the Board remanded the matters for 
additional development.

The issue of service connection for hypertension is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Sleep apnea did not have its onset or increase in 
severity during active duty or a period of ACDUTRA.

2.  There is no competent evidence establishing that the 
Veteran currently has an acquired psychiatric disability; nor 
is a psychiatric disability due to or aggravated by a 
service-connected disability.




CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred or aggravated during active 
duty or a period of ACDUTRA.  38 U.S.C.A. §§ 101, 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.6, 
3.102, 3.159, 3.303, 3.306 (2008).

2.  An acquired psychiatric disability was not incurred or 
aggravated during active duty or a period of ACDUTRA, and a 
psychosis may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.309, 
3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the Veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  This fourth 
element for proper VCAA notice is no longer applicable for 
claims pending before VA on or after May 30, 2008.   See 
Notice and Assistance Requirements and Technical Correction, 
73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 
38 C.F.R. Part 3).

Through June 2006 and December 2007 letters, the RO or AMC 
notified the Veteran of elements of service connection, and 
the evidence needed to establish each element.  These 
documents served to provide notice of the information and 
evidence needed to substantiate the claims.

VA's letters notified the Veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
In the June 2006 letter, the RO specifically notified the 
Veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because each the Veteran's claims 
decided on appeal has been fully developed and re-adjudicated 
by an agency of original jurisdiction after notice was 
provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006). 

There is no indication that any additional action is needed 
to comply with the duty to assist the Veteran.  The RO or AMC 
has obtained copies of the service treatment records and 
outpatient treatment records, and has arranged for VA 
examinations in connection with the claims decided on appeal, 
reports of which are of record.  The Veteran has not 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

The Veteran contends that a sleep disorder and an acquired 
psychiatric disability either had their onset in service or 
are the result of service-connected disability.

Applicable law provides that service connection may be 
granted for disability resulting from personal injury 
suffered or disease contracted during active military, naval, 
or air service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service. 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty or from a covered 
disease which occurred during such training. With regard to 
inactive duty training, the term "covered disease" is 
limited to (1) an acute myocardial infarction, (2) a cardiac 
arrest, or (3) a cerebrovascular accident.  38 U.S.C.A. § 
101(24) (West 2002 & Supp. 2008); 38 C.F.R. § 3.6(a) (2008).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection or aggravation may also be presumed, for 
certain chronic diseases, such as a psychosis, which develop 
to a compensable degree within one year after discharge from 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by probative evidence to the contrary.  38 U.S.C.A. §§ 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

Every Veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  The Board notes that the presumptions of 
soundness and aggravation do not apply to periods of ACDUTRA 
or INACDUTRA.  Service treatment records of the Veteran's 
first entry into active duty in December 1990 note neither 
any psychiatric defects nor any sleeping difficulties.  

A.  Sleep Apnea

Service treatment records do not reflect any findings or 
complaints of sleeping problems or a sleep disorder during 
active duty.  Records first show a diagnosis of severe sleep 
apnea during the Veteran's National Guard service in January 
2006.  At that time the Veteran reported a long history of 
loud snoring, at least since he was a young gentleman.  He 
now required use of a CPAP machine whenever he slept.  In 
April 2006, the Veteran was medically disqualified from 
National Guard service.

The Board notes that the Veteran's treating physician, 
James E. Gleaves, Jr., M.D., indicated in July 2006 that the 
Veteran was treated for sleep apnea during military service.  
Significantly, a private treatment record, dated in November 
1999, reflects that Dr. Gleaves refilled a medication for 
treatment of the Veteran's sleep apnea.  Although the Veteran 
was a member of the National Guard at that time, records do 
not indicate that he was either on active duty or ACDUTRA in 
November 1999.  Here, neither the Veteran nor Dr. Gleaves 
contends that the Veteran's sleep apnea resulted from injury 
during his National Guard service.  Sleep apnea is not 
included as a "covered disease" for INACDUTRA that occurred 
during National Guard service.  See 38 C.F.R. § 3.6(a) 
(2008).

Correspondence received in June 2006 from several National 
Guard members who had been deployed with the Veteran over the 
years indicates that the Veteran had noisy snoring and 
sleeping issues that were disruptive to the rest of the 
troop.  In fact, one National Guard member described the 
Veteran's rigorous sleep problems during a period of active 
duty in April 2005 as "disrupted breathing, shortness of 
breath, stop breathing, and excessive snoring;" and 
indicated that the Veteran would wake up in the middle of the 
night to catch his breath, and then go back to sleep. The 
National Guard members are competent to testify on factual 
matters of which they have first-hand knowledge.  Washington 
v. Nicholson, 19 Vet. App. 362 (2005).

Pursuant to the Board's October 2008 remand, the Veteran 
underwent a VA examination for purposes of determining the 
nature and etiology of any sleep disorder.  During the 
December 2008 examination, the Veteran reported that he 
underwent a sleep study in 1992 because of problems with 
snoring and breathing.  At that time no treatment was 
recommended.  The Veteran reported that his snoring worsened 
over the years.  The examiner reviewed the Veteran's medical 
history-including service treatment records, private 
treatment records, military deployment dates, and the several 
letters from National Guard members.  The examiner diagnosed 
obstructive sleep apnea, and commented that the Veteran had 
several risk factors for sleep apnea-namely, excess weight, 
large neck circumference, hypertension, chronic nasal 
congestion, and being male.  The examiner added that these 
risk factors were present at home, at his regular job, and 
when on active duty.  The examiner found no documentation 
that the Veteran's duty status aggravated any of the risk 
factors, only that loud snoring had been documented.  Based 
on this evidence, the examiner opined that the Veteran's 
obstructive sleep apnea is not caused by or a result of 
military service.

When assessing the probative value of a medical opinion, the 
access to claims files and the thoroughness and detail of the 
opinion must be considered.  The opinion is considered 
probative if it is definitive and supported by detailed 
rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  The Court has held that claims file review, as it 
pertains to obtaining an overview of a claimant's medical 
history, is not a requirement for private medical opinions.  
A medical opinion that contains only data and conclusions is 
not entitled to any weight.  Further, a review of the claims 
file cannot compensate for lack of the reasoned analysis 
required in a medical opinion, which is where most of the 
probative value of a medical opinion comes from.  "It is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."  See Nieves- Rodriguez v. Peake, No. 06-312 (U.S. 
Vet. App. Dec. 1, 2008)

The December 2008 examiner reviewed the evidence of record 
and cited to specific evidence in the claims folder to 
support the opinion.  The VA opinion is factually accurate, 
fully articulated, and contains sound reasoning.  The Board 
finds it probative on the question of nexus.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).
There is no medical opinion to the contrary.  

Because the weight of the evidence is against a finding that 
sleep apnea had its onset during active duty or ACDUTRA, and 
there is no evidence of aggravation during service, service 
connection is denied.  

B.  Acquired Psychiatric Disability

Service treatment records contain no findings of an acquired 
psychiatric disability.  Records reflect that the Veteran, 
though not examined, was assessed with anxiety during his 
National Guard service in February 2006.

In March 2006, the Veteran's treating physician, Dr. Gleaves, 
indicated that the Veteran was suffering from anxiety due to 
the situation with his job; and that medications used to 
treat anxiety and depression were prescribed.

In July 2006, Dr. Gleaves indicated that the Veteran was 
treated for depression and anxiety during his military 
service.

The Veteran underwent a VA examination in May 2009.  The 
examiner reviewed the Veteran's claims file and medical 
records, as well as the Veteran's military history and family 
relationships.  On examination, the Veteran described feeling 
anxious on occasion and admitted to excessive worrying about 
breaking any rules, but no other symptoms of panic or 
obsessive-compulsive disorder were found, despite extensive 
questioning in these areas.  The Veteran's memory was intact.  
The examiner noted that psychological testing results were 
probably valid, and consistent with the Veteran's 
presentation.  The examiner found no Axis I diagnosis.  The 
examiner explained that no features, other than two past 
episodes of adjustment disorders, were found-one when the 
Veteran lost his job, and another when the Veteran's truck 
was stolen and his mother died close together.  The Veteran 
had recovered from both, and no longer took medication.  No 
current psychiatric diagnosis was found.
    
Without a diagnosis of a current psychiatric disability, 
there is no basis to grant service connection.  Following an 
examination of the Veteran and a review of the entire record, 
it was concluded that there was no current psychiatric 
disability.  The examiner's findings are consistent with a 
February 2004 report of no psychiatric symptoms suggestive of 
an anxiety disorder or a depressive disorder (the Veteran 
then complained of chronic back and neck pains).  The Board 
finds a clear preponderance of the evidence is against a 
finding that the Veteran has an acquired psychiatric 
disability.

The Board notes that service connection has not been awarded 
for any disability.  Nor is there competent evidence linking 
a current psychiatric disability to a service-connected 
disability.  As the weight of the competent evidence is 
against the claim, the doctrine of reasonable doubt is not 
applicable and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for sleep apnea is denied.

Service connection for an acquired psychiatric disability is 
denied.


REMAND

Hypertension 

The October 2008 Board remand requested an opinion as to 
whether hypertension was incurred or aggravated during 
service or whether it was due to his sleep apnea 
The VA examiner in December 2008 diagnosed essential 
hypertension, noted in past history; and opined that it was 
less likely as not that the Veteran's hypertension was caused 
by or a result of military service and that it was aggravated 
by untreated sleep apnea.  The examiner did not indicate 
whether hypertension was aggravated during any period of 
service.  

The Board must ensure that the development requested in its 
remands is performed.  See Stegall v West, 11 Vet. App. 268 
(1998).  In Stegall the Court noted that a remand by the 
Board confers on the veteran or other claimant, as a matter 
of law, the right to compliance with the remand orders.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the 
December 2008 VA examiner to determine 
whether a permanent increase in 
hypertension is attributable to service 
and if so, what specific measurable 
degree of disability is due to service.  
The Veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the Veteran, and the report of 
examination should note review of the 
claims file.

2.  After ensuring that the requested 
actions are completed, the RO or AMC 
should re-adjudicate the claim on appeal.  
If the benefits sought are not fully 
granted, the RO or AMC must furnish a 
supplemental statement of the case 
(SSOC), before the claims file is 
returned to the Board, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


